



[CEO form of]
2016 Performance Equity Plan
Performance Share Unit Agreement


1.    Grant of Award. This Agreement evidences the grant by Cimpress N.V., a
Netherlands company (the “Company”), on %%OPTION_DATE,’Month DD, YYYY’%-% to
%%FIRST_NAME%-% %%LAST_NAME%-% (the “Participant”) of %%TOTAL_PSUs_GRANTED%-%
performance share units (the “PSUs”) on the terms of this Agreement and the
Company’s 2016 Performance Equity Plan (the “Plan”). Each PSU represents a right
to receive between 0 and 2.5 ordinary shares of the Company, €0.01 par value per
share (the “Shares”) upon the satisfaction of both (A) service-based as
described in Section 2 below and (B) performance conditions relating to the
compound annual growth rate (“CAGR”) of the three-year moving average daily
price per Share (“3YMA”) as described in Section 3 below. The issuance of Shares
to the Participant pursuant to a PSU upon satisfaction of both the service-based
condition and the performance condition described in this Agreement is a
“Performance Dependent Issuance.”


Except as otherwise indicated by the context, the term “Participant,” as used in
this award, is deemed to include any person who acquires rights under this award
validly under its terms. All references to the “Company” throughout this
Agreement include Cimpress N.V. and all current and future parents and
subsidiaries of Cimpress N.V., and if the Participant is employed by a parent or
subsidiary of Cimpress N.V., then any references in this Agreement to employment
by or with the Company or termination of employment by or with the Company are
instead deemed to refer to such parent or subsidiary.


2.    Service-Based Vesting.


(a)    Vesting Schedule. Throughout this Agreement, the term “vest” refers only
to the satisfaction of the service-based condition described in this Section 2
and does not refer to the performance condition, the satisfaction of which is
necessary for a Performance Dependent Issuance. Subject to the terms and
conditions of this award, the PSUs vest as to 25% of the original number of PSUs
on %%VEST_DATE_PERIOD1,’Month DD, YYYY’%-% and as to an additional 25% of the
original number of PSUs on each of the successive three anniversaries of such
date, so long as, at the time any PSUs vest, the Participant is, and has been at
all times since the date in Section 1 above on which the PSUs were granted, an
“Eligible Participant,” which is defined as an employee, officer or director of,
or consultant or advisor to, the Company or any parent or subsidiary of the
Company as defined in Section 424(e) or (f) of the United States Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”).


(b)    Forfeiture of Unvested PSUs. If for any reason the Participant ceases to
be an Eligible Participant, then the vesting of PSUs ceases and the Participant
has no further rights with respect to any unvested PSUs, but except as set forth
in Section 2(c) below, the Participant retains the PSUs that have vested as of
the last day on which he or she was an Eligible Participant. The Participant
expressly accepts and agrees that any termination of his or her relationship
with the Company for any reason whatsoever (including without limitation unfair
or objective dismissal, permanent disability, death, resignation or desistance)
automatically means the forfeiture of all of his or her unvested PSUs, with no
compensation whatsoever. The Participant acknowledges and accepts that this is
an essential condition of this Agreement and expressly agrees to this condition.


(c)    Forfeiture of Vested PSUs. The Participant expressly accepts and agrees
that if the Participant’s status as an Eligible Participant is terminated for
Cause, then all of the Participants PSUs, whether vested or unvested, are
automatically forfeited with no compensation whatsoever, and the Participant has
no further rights with respect to any PSUs hereunder. The Participant
acknowledges and accepts that this is an essential condition of this Agreement
and expressly agrees to this condition. For purposes of this Agreement and to
the extent permitted under local law, “Cause” means the Participant’s (i)
willful failure to substantially perform his or her duties (other than any such
failure resulting from incapacity due to physical or mental illness), (ii)
willful misconduct or gross negligence related to his or her employment with the
Company, (iii) commission of any crime involving harassment, moral turpitude,
fraud, misappropriation or embezzlement, (iv) breach of this Agreement or any
confidentiality or restrictive covenant agreement with the Company, (v) failure
to comply with any material





--------------------------------------------------------------------------------





provision of any written policy or rule of the Company, as may be in effect from
time to time, or (vi) engagement in any act or failure to act that is so serious
in its nature or extent that it breaks the purpose of the employment
relationship and legally deprives the Participant of any right to notice and/or
indemnification for dismissal.


3.    Performance Conditions.


(a)    Baseline and Measurements. The “Baseline 3YMA” for this award is
%%BASELINE_3YMA_$%-%, and the “Baseline Date” is %%BASELINE_DATE,’Month DD,
YYYY’%-%. At each of the sixth through tenth anniversaries of the Baseline Date
(each such date a “Measurement Date”) until such time as a Performance Dependent
Issuance is triggered for this PSU award, the Company shall measure the 3YMA as
of such Measurement Date and calculate the CAGR relative to the Baseline 3YMA as
set forth in this Section 3.


(b)    Performance Condition for Years 6-10. If on a Measurement Date
corresponding to the sixth through tenth anniversaries of the Baseline Date the
CAGR of the 3YMA as of such Measurement Date, relative to the Baseline 3YMA,
equals or exceeds the minimum CAGR set forth in Table 1 on Schedule A hereto,
then a Performance Dependent Issuance is triggered at the first such Measurement
Date, and the Company shall issue to the Participant in accordance with
Section 4 below the number of Shares determined by multiplying the number of
vested PSUs in this award by the percentage set forth in Table 1 that
corresponds to the CAGR of the 3YMA from the Baseline Date to the Measurement
Date, rounded down to the nearest whole Share.


(c)    Performance Condition for a Change in Control. If a Change in Control, as
defined in the Plan, occurs at any time between the date in Section 1 above on
which the PSUs were granted and the tenth anniversary of the Baseline Date, then
the date of such Change in Control is deemed to be the applicable Measurement
Date. If the price paid per Share to holders of the Company’s Shares in
connection with the Change in Control (as reasonably determined by the Board),
relative to the Baseline 3YMA, equals or exceeds the minimum CAGR set forth in
Table 1 on Schedule A hereto, then a Performance Dependent Issuance is triggered
at such Measurement Date, and the Company shall issue to the Participant in
accordance with Section 4 below the number of Shares determined by multiplying
the number of vested PSUs in this award by the percentage set forth in Table 1
that corresponds to the CAGR of the 3YMA from the Baseline Date to the price
paid per Share to the holders of the Company’s Shares in connection with the
Change in Control, rounded down to the nearest whole Share.


(d)    Expiration. If no Performance Dependent Issuance is triggered pursuant to
this Section 3 on or before the earlier of (i) the date of a Change in Control
and (ii) the Measurement Date corresponding to the tenth anniversary of the
Baseline Date, then this award expires in its entirety, and no Shares are issued
or issuable with respect to this award.


4.    Timing and Form of Distribution. If a Performance Dependent Issuance is
triggered, the Company shall distribute to the Participant the number of Shares
calculated pursuant to Section 3 above as soon as practicable after the
applicable Measurement Date but in no event later than 45 days after such
Measurement Date, except that (a) if the Participant is not subject to U.S.
income taxes on this award, the Distribution Date may be a later date if
required by local law, and (b) if the Participant is not an Eligible
Participant, the Company may, in its sole discretion, delay the Distribution
Date and the issuance of Shares upon a Performance Dependent Issuance until such
time as the Company has all of the necessary information about the Participant
to issue Shares to the Participant and to calculate, withhold, and account for
Tax-Related Items. It is the Participant’s responsibility to ensure that the
Company has all such necessary information. Each date of distribution of Shares
is referred to as the “Distribution Date.” Once any Shares have been distributed
pursuant to this award, the award expires in its entirety, and the Participant
has no further rights with respect to any PSUs hereunder.


5.    Responsibility for Taxes. The Participant acknowledges that, regardless of
any action taken by the Company, the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”) is and remains the
Participant’s responsibility and may exceed the amount actually withheld by the
Company. The Participant further acknowledges that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of





--------------------------------------------------------------------------------





the PSUs, including but not limited to the grant, vesting or settlement of the
PSUs, the subsequent sale of Shares acquired pursuant to such settlement and the
receipt of any dividends; and (ii) does not commit to and is under no obligation
to structure the terms of the grant or any aspect of the PSUs to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Furthermore, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. Prior to any relevant taxable or tax withholding event,
as applicable, the Participant agrees to make adequate arrangements satisfactory
to the Company to satisfy all Tax-Related Items.


(a)     In this regard, Participant authorizes the Company or its agent to
satisfy the obligations with regard to all Tax-Related Items by withholding in
Shares to be issued upon settlement of the PSUs. If such withholding in Shares
is problematic under applicable tax or securities law or has materially adverse
accounting consequences, by the Participant’s acceptance of the PSUs, the
Participant authorizes and directs the Company and any brokerage firm acceptable
to the Company to sell on the Participant’s behalf a whole number of Shares from
those Shares issued to the Participant as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy any withholding
obligation for Tax-Related Items. The Participant agrees to execute and deliver
such documents as may be reasonably required in connection with the sale of any
Shares pursuant to this Section 5(a).


(b)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates,
in which case the Participant will receive a refund of any over-withheld amount
and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the Performance Dependent Issuance, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items.


(c)    Finally, the Participant agrees to pay to the Company, including through
withholding from Participant’s salary or other cash compensation paid to the
Participant by the Company any amount of Tax-Related Items that the Company may
be required to withhold or account for as a result of Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares, if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items (including the obligations
set forth in Section 4 above).


6.    Nontransferability of Award. The Participant shall not sell, assign,
transfer, pledge or otherwise encumber this award, either voluntarily or by
operation of law, except by will, the laws of descent and distribution, or
pursuant to a qualified domestic relations order. However, the Participant shall
not transfer this award to any proposed transferee if, with respect to such
proposed transferee, the Company would not be eligible to use a Form S-8 for the
registration of the issuance and sale of the Shares subject to this award under
the United States Securities Act of 1933, as amended.


7.    No Right to Employment or Other Status. This award shall not be construed
as giving the Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right to
dismiss or otherwise terminate its relationship with the Participant free from
any liability or claim under the Plan or this award, except as expressly
provided in this award.


8.    No Rights as Shareholder. The Participant has no rights as a shareholder
with respect to any Shares distributable under this award until such Shares are
issued to the Participant.


9.    Provisions of the Plan. This award is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this award.







--------------------------------------------------------------------------------





10.    Nature of the Grant. By accepting this Agreement, the Participant
acknowledges as follows:


(a)    The Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan.


(b)    The grant of the PSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future awards of PSUs or
benefits in lieu of PSUs even if PSUs have been awarded repeatedly in the past.
All decisions with respect to future grants of PSUs and/or Shares, if any, are
at the Company’s sole discretion.


(c)    The PSUs and the Shares subject to the PSUs are extraordinary items that
do not constitute compensation of any kind for services of any kind rendered to
the Company, and the PSUs are outside the scope of the Participant’s employment
or services contract, if any.


(d)    The Participant is voluntarily participating in the Plan.


(e)    The PSUs, the Shares subject to the PSUs, and the income and value of the
PSUs and Shares are not intended to replace any pension rights or compensation.


(f)    The PSUs, the Shares, and the income and value of the PSUs and Shares are
not part of normal or expected compensation or salary for any purpose, including
but not limited to the calculation of any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Company.


(g)    The future value of the Shares underlying the PSUs is unknown and cannot
be predicted with certainty. If the Participant receives Shares upon a
Performance Dependent Issuance, the value of such Shares may increase or
decrease in value.


(h)    In consideration of the grant of the PSUs, no claim or entitlement to
compensation or damages arises from termination of the PSUs or Shares,
diminution in value of the Shares or termination of the Participant’s employment
by the Company for any reason whatsoever and whether or not in breach of local
labor laws. The Participant irrevocably releases the Company from any such claim
that may arise. If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by accepting this
Agreement, the Participant is deemed irrevocably to have waived his or her
entitlement to pursue such claim.


(i)    Further, if the Participant ceases to be an Eligible Participant for any
reason whatsoever and whether or not in breach of local labor laws, the
Participant’s right to vesting of the PSUs under this Agreement and the Plan, if
any, terminates effective as of the date that the Participant is no longer
actively employed by the Company or is no longer otherwise an Eligible
Participant, and will not be extended by any notice period mandated under local
law. The Company has the exclusive discretion to determine when the Participant
is no longer an Eligible Participant for purposes of this Agreement and the
Plan.


(j)    The Participant acknowledges and agrees that neither the Company nor any
of its affiliates is liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the PSUs or of any amounts due to Participant pursuant to the
settlement of the PSUs or the subsequent sale of any Shares acquired upon
settlement.


11.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
PSUs and on any Shares acquired under the Plan to that the Company determines
are necessary or advisable for legal or administrative reasons, except that with
respect to awards that are subject to Section 409A of the Code and the guidance
thereunder (“Section 409A”), to the extent so permitted under Section 409A.
Furthermore, the parties hereto agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement and the Plan.





--------------------------------------------------------------------------------







12.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other PSU
grant materials by and among the Company and its parents and subsidiaries for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan. The Participant understands that the Company may hold
certain personal information about the Participant, including but not limited to
the Participant’s name, home address and telephone number, email address, date
of birth, social security/insurance number, passport or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all PSUs or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan. The Participant understands that Data will be transferred to E*Trade
Financial Services, Inc., its affiliates or successors, or such other stock plan
service provider as the Company may select in the future, which is assisting the
Company with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that if he or she resides
outside the United States, he or she may by contacting his or her local human
resources representative. The Participant authorizes the Company, E*Trade
Financial Services, Inc., its affiliates or successors, and any other possible
recipients that may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. The Participant understands that he or she may, at any time, request
access to and view the Data, request a list of the names and addresses of any
potential recipients of the Data, request information about the storage and
processing of Data, request any necessary amendments to his or her Data or
refuse or withdraw the consents in this Section, in any case without cost, by
contacting in writing his or her local human resources representative. The
Participant understands, however, that withdrawal of consent may affect the
Participant’s ability to participate in or realize benefits from the Plan. For
more information on the consequences of refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact his or her local
human resources representative.


13.    Section 409A.


(a)    This award is intended to comply with or be exempt from the requirements
of Section 409A and shall be construed consistently therewith. Subject to
Sections 8(f) and 9(e) of the Plan, the Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend the Plan or this Agreement to prevent this award from
becoming subject to the requirements of Section 409A. However, the Company makes
no representations or warranties and has no liability to the Participant or to
any other person if any of the provisions of or payments under this award are
determined to constitute nonqualified deferred compensation subject to
Section 409A but do not satisfy the requirements of Section 409A.


(b)    If the PSUs are considered to be “nonqualified deferred compensation”
within the meaning of Section 409A, and the Participant is considered a
“specified employee” within the meaning of Section 409A, then notwithstanding
anything to the contrary in this Agreement, the Company shall not deliver to the
Participant any Shares required to be delivered upon a Performance Dependent
Issuance that occurs upon a termination of employment until the earlier of
(i) the six-month and one-day anniversary of the Participant’s termination of
employment and (ii) the Participant’s death. In addition, solely to the extent
that the PSUs are considered to be “nonqualified deferred compensation” and
solely to the extent that another agreement between the Participant and the
Company provides for a Performance Dependent Issuance and delivery of the Shares
upon a “change in control,” such event must constitute a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i) in
order for the Shares to be delivered.


(c)    For purposes of Section 13(b) of this Agreement, “termination of
employment” and similar terms mean “separation from service” within the meaning
of Section 409A. The determination of whether and when Participant’s separation
from service from the Company has occurred shall be made in a manner consistent
with,





--------------------------------------------------------------------------------





and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 13(c), “Company”
includes all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.


14.    Exemption from Section 457A of the Code. The Plan and this award are not
intended to be subject to Section 457A of the Code, and the Company shall
administer the Plan and this award agreement in accordance with such intent.
Notwithstanding Section 8(f) of the Plan, if the Plan or this award is subject
to Section 457A of the Code, the Company may amend the Plan or this award
agreement or adopt other policies or procedures or take other actions, including
amendments or actions that would result in a reduction to the benefits payable
under this award, that the Company deems necessary or appropriate to exempt the
award from Section 457A of the Code, to preserve the intended tax treatment of
the benefits provided with respect to the award, or to mitigate any additional
tax, interest or penalties or other adverse tax consequences that may apply
under Section 457A of the Code if an exemption is not available. However, the
Company makes no representations or warranties and has no liability to the
Participant or to any other person if this award is not exempt from or otherwise
results in adverse tax consequences under Section 457A of the Code.


15.    Obligation to Update Contact Information. Because a Performance Dependent
Issuance, if any, may occur after the Participant’s relationship with the
Company has terminated, the Participant is responsible for notifying the Company
in writing of each change in the Participant’s contact information and
residence.


16.    Severability. If any provision of this Agreement or the Plan or the
application of any provision hereof to any person or circumstance is held to be
invalid or unenforceable, the remainder of this Agreement and the Plan and the
application of such provision to any other person or circumstance is not
affected, and the provisions so held to be unenforceable shall be reformed to
the extent (and only to the extent) necessary to make it enforceable and valid.


17.    Language. If the Participant receives this Agreement or any other
document related to the Plan translated into a language other than English, the
English version controls.


18.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. The Participant consents to receive such documents by electronic delivery
and agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.


19.    Addendum. The PSUs and the Shares acquired under the Plan are subject to
any country-specific terms and conditions set forth in any addendum to this
Agreement or the Plan, and in the event of a conflict between this Agreement and
any such addendum, the addendum governs. If the Participant relocates his or her
residence to one of the countries included in any such addendum, the terms and
conditions of such applicable addendum apply to the Participant to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Each such addendum, if any, constitutes part of this
Agreement.


20.    Entire Agreement and Waiver. This Agreement, the Plan, and any applicable
country-specific addendum set forth the entire agreement of the parties hereto
with respect to the subject matter contained herein and supersede all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, with respect to the subject matter
contained herein. Without limiting the foregoing, the terms of any executive
retention agreement or employment agreement do not apply to the PSUs or this
award. The Participant acknowledges that a waiver by the Company of the breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other Participant.


21.    Foreign Asset/Account Reporting Requirements. Depending on the
Participant’s country, the Participant may be subject to foreign asset/account,
exchange control and/or tax reporting requirements in connection with the PSUs,
the acquisition, holding and/or transfer of Shares or cash resulting from
participation in the Plan and/or the opening and maintaining of a brokerage or
bank account in connection with the Plan. The Participant may be





--------------------------------------------------------------------------------





required to report such assets, accounts, account balances and values, and/or
related transactions to the applicable authorities in his or her country. The
Participant may also be required to repatriate any funds received in connection
with the PSUs to his or her country and may be required to use a specific
account for doing so and/or to convert the funds to local currency. The
Participant acknowledges that he or she is responsible for ensuring compliance
with any applicable foreign asset/account, exchange control and tax reporting
requirements. The Participant further understands that he or she should consult
his or her personal legal advisor on these matters.


22.    Insider Trading Restrictions/Market Abuse Laws. Depending on the
Participant’s country, the Participant may be subject to insider trading
restrictions or market abuse laws, which may affect the Participant’s ability to
acquire or sell Shares or rights to Shares (including PSUs) during such times as
the Participant is considered to have “inside information” regarding the Company
as defined by applicable laws. Any restrictions under these laws are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Company is not responsible for
such restrictions or liable for the failure on the Participant’s part to know
and abide by such restrictions. The Participant should consult with his or her
own personal legal advisers to ensure compliance with applicable insider-trading
and market-abuse laws in the Participant’s country.




SCHEDULE A


Table 1
CAGR
as of the
Measurement Date
Multiplier to the number of PSUs subject to the Award
11 to 11.99%
125.0%
12 to 12.99%
137.5%
13 to 13.99%
150.0%
14 to 14.99%
162.5%
15 to 15.99%
175.0%
16 to 16.99%
187.5%
17 to 17.99%
200.0%
18 to 18.99%
212.5%
19 to 19.99%
225.0%
20% to 25.8925%
250.0%
25.8925% or above
Variable Cap (as defined below)



The last row of Table 1 applies a limit (the "Variable Cap") to the 3YMA value
of the share issuance (defined as the number of Shares to be issued multiplied
by the 3YMA at the Measurement Date on which the Performance Dependent Issuance
is triggered) to a maximum of ten times the 3YMA grant value of this PSU award
(defined as the number of PSUs granted multiplied by the Baseline 3YMA).
Therefore, in cases of a 3YMA CAGR above 25.8925%, the Company shall apply the
Variable Cap (which shall be less than 250.0%) in order to achieve the fixed ten
times maximum 3YMA value of the share issuance. The actual closing price of the
Shares issued upon the Performance Dependent Issuance may be higher or lower
than the 3YMA used to calculate the number of Shares issued at such time.


The calculation of the Variable Cap is as set forth below. The “Measurement
Period” is the period of time from the Baseline Date to the applicable
Measurement Date.
(10/(1+Measurement Date CAGR)^Measurement Period)) = Multiplier to the number of
PSUs


Example:





--------------------------------------------------------------------------------





•
$70 Baseline 3YMA

•
27% Measurement Date CAGR

•
Year 6 - Measurement Period



(10/(1+27%)^6) = 238.3% multiplier






PARTICIPANT’S ACCEPTANCE
By signing or electronically accepting this Agreement, the Participant agrees to
the terms and conditions hereof. The Participant hereby acknowledges receipt of
a copy of the Plan.





